Exhibit 10.1


SCHEDULE OF 2018 EQUITY AWARDS


Name
Title
2018 Stock Options
Vesting Schedule
Charles J. Link, Jr., M.D.
CEO, Chairman and CSO
310,000
(1)
Nicholas N. Vahanian, M.D.
President
126,500
(1)
John B. Henneman, III
Chief Financial Officer
122,000
(1)
Eugene P. Kennedy
Chief Medical Officer
110,000
(1)
Brian Wiley
Chief Commercial Officer
110,000
(1)

(1) 50% of stock options to vest in 48 equal monthly installments beginning on
Vesting Commencement Date (March 1, 2018). 50% of stock options shall vest on
the following schedule:
(a) 25%, as follows:
8.33% vesting on the first day of the month following an increase of closing
share price on Nasdaq Stock Market by at least 33.33% above exercise price of
2018 options on Date of Grant when measured over 30 consecutive calendar days
(must occur within four years of Date of Grant or options are cancelled);
an additional 8.33% vesting on the first day of the month following an increase
of closing share price on Nasdaq Stock Market by at least 66.66% above exercise
price of 2018 options on Date of Grant when measured over 30 consecutive
calendar days (must occur within four years of Date of Grant or options are
cancelled); and
an additional 8.34% vesting on the first day of the month following an increase
of closing share price on Nasdaq Stock Market by at least 100% above exercise
price of 2018 options on Date of Grant when measured over 30 consecutive
calendar days (must occur within four years of Date of Grant or options are
cancelled).
If there is a Corporate Transaction (as such term is defined in the Company’s
2009 Equity Incentive Plan), and the price per share payable for the Company’s
Common Stock in such transaction is at or above one or more target share prices
that had not previously resulted in vesting of a portion of the option, such
portion shall vest immediately prior to the Closing of the Corporate
Transaction. If the price per share of Common Stock that is paid in such
transaction is below one or more of the stock price targets set forth in this
Section (1)(a), there will be no acceleration of vesting pursuant to the
officers’ employment agreements. If the Corporate Transaction provides for
payment of contingent consideration, and if such payment would have resulted in
achievement of a stock price target had it been paid on the date of the closing
of the Corporate Transaction, the Board shall make appropriate provision in
accordance with the Plan for the optionee to receive a share of such payment if
and when such contingent consideration is paid in such transaction. For purposes
of clarity, for each of the vesting criteria set forth above, once the thirty
calendar day moving average of NewLink’s stock on the Nasdaq Stock Market is
greater than or equal to the applicable price target, vesting shall occur on the
first day of the month following such event, except for any vesting that occurs
as a result of a Corporate Transaction as set forth above.
(b) 12.50% on the first day of the month after the first day of employment of a
new senior operations executive to oversee the Company’s chemistry and
manufacturing control (“CMC”) activities and clinical trials.
(c) 12.50% on the first day of the month following completion of a CMC
formulation of indoximod for adult patients and completion of a CMC plan for a
pediatric formulation of indoximod, the completion of each to be determined by
the Board.
If there is a Corporate Transaction (as such term is defined in the Company’s
2009 Equity Incentive Plan), any options containing unsatisfied
performance-based vesting measures described in Section 1(b) and 1(c) will
convert to time-based vesting (with vesting commencing on the original Vesting
Commencement Date of such option) and will be subject to any applicable
acceleration provisions in the optionees’ respective employment agreements.





